Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of a minor typographical error: this claim recites “using one for both” of the first and second probabilities, which should be amended to read --one or both-- of the first and second probabilities.  Appropriate correction is required.

Claim 18 is objected to because of the following informalities: this claim ends with a semicolon; it should be amended such that it ends with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (WIPO Publication 2020/010530), referred herein as Chen.
Regarding claim 1, Chen teaches an apparatus comprising: at least one processor configured with instructions to (para 142, lines 1-3): identify an image of a face of a computerized avatar (para 44); input first modality data related to the avatar to a machine learning (ML) engine, and input second modality data related to the avatar to the ML engine (fig 5, Plain Text 512 (modality 1), SSML File 514 (modality 2); para 47; para 99, lines 1-7); receive output from the ML engine useful for animating the image of the face of the avatar, and animate the face of the avatar in accordance with the output (paras 48 and 74; para 99, lines 1-7).
Regarding claim 2, Chen teaches the apparatus of Claim 1, wherein the output comprises facial action units (FAU), each FAU pertaining to a respective portion of the image of the face (para 48; para 99, lines 1-7).
Regarding claim 3, Chen teaches the apparatus of Claim 1, wherein the first modality data comprises text (fig 5, Plain Text 512; para 47, lines 1-6).
Regarding claim 4, Chen teaches the apparatus of Claim 1, wherein the second modality data comprises speech (fig 5, SSML File 514; para 47, the last 8 lines).
Regarding claim 5, Chen teaches the apparatus of Claim 3, wherein the second modality data comprises speech (fig 5, SSML File 514; para 47, the last 8 lines).
Regarding claim 6, Chen teaches the apparatus of Claim 3, wherein the instructions are executable to derive, using the ML engine, emotion action information from the first and second modality data (paras 51 and 53; para 99, lines 1-7).
Regarding claim 7, Chen teaches the apparatus of Claim 6, wherein the output is based at least in part on time-aligned word level emotion probabilities produced from the emotion action information (fig 7; para 53, lines 3-7; paras 77 and 80; para 88, the last 7 lines; para 109, the last 9 lines).
Regarding claim 8, Chen teaches a method, comprising: training a machine learning (ML) model using a training set of animated faces speaking known words (para 47; paras 84 and 87; paras 99 and 107); generating an image of a first face to be animated to speak words in accordance with first text (para 48; para 108; para 109, lines 1-5; para 110); inputting the first text to the ML model, and animating the image of the first face to speak first words indicated by the first text in accordance with output of the ML model (fig 5; para 48; para 99, lines 1-7; paras 108 and 110).
Regarding claim 9, Chen teaches the method of Claim 8, comprising: detecting emotion and sentiment from the first text (para 52; para 53, lines 1-7); aligning the first text with speech representing the first text to render aligned text/speech, and inputting the emotion, sentiment, and aligned text/speech to the ML model (fig 7; paras 77 and 80; para 88, the last 7 lines; para 99, lines 1-7; para 109, the last 9 lines).
Regarding claim 10, Chen teaches the method of Claim 9, comprising: inputting a target emotion to the ML model (para 53; para 109).
Regarding claim 15, Chen teaches an assembly comprising: at least one display configured to present an animated computer avatar (para 26, lines 1-2 and the last 3 lines); at least one processor configured with instructions to execute a machine learning (ML) model, the instructions being executable to (para 142, lines 1-3): receive text indicating speech to be spoken by the avatar (para 47, lines 1-6); process the text using the ML model to generate facial action units (FAU), and animate the computer avatar in accordance with the FAU (paras 48 and 74; para 99, lines 1-7).
Regarding claims 16 and 17, the limitations of these claims substantially correspond to the limitations of claims 9 and 10, respectively; thus they are rejected on similar grounds as their corresponding claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Sachs et al. (U.S. Patent Application Publication No. 2019/0122411), referred herein as Sachs.
Regarding claim 11, Chen teaches the method of Claim 9, comprising: receiving first probabilities representing facial action (para 88; paras 109 and 127).  Chen does not explicitly teach receiving probabilities from the ML model.
Sachs teaches a method comprising training a machine learning model to animate an avatar with spoken words in accordance with text information using a Facial Action Coding System (para 73, lines 1-4; para 77, lines 1-13; para 80, lines 1-14; para 156), and further comprising receiving probabilities from the ML model (para 167).  It would have been obvious to one of ordinary skill in the art to utilize probabilities from the ML model because as taught by Sachs, this provides a flexible and efficient way to analyze the FACS information more accurately and with smaller datasets (see, for example, Sachs, para 157, lines 1-10; para 159; para 167, the last 5 lines).
Regarding claim 12, Chen in view of Sachs teaches the method of Claim 11, comprising: receiving second probabilities from the ML model representing emotion (Chen, para 53, lines 3-7; para 88; paras 109 and 127; Sachs, para 167).
Regarding claim 13, Chen in view of Sachs teaches the method of claim 12, comprising: using one for both of the first and second probabilities to establish facial action units (FAU) (Chen, paras 48 and 84; paras 109 and 127; Sachs, para 167).
Regarding claim 14, Chen in view of Sachs teaches the method of Claim 13, comprising: animating the image of the first face in accordance with the FAU (Chen, paras 48 and 74; paras 108 and 110).
Regarding claims 18-20, the limitations of these claims substantially correspond to the limitations of claims 11-13, respectively; thus they are rejected on similar grounds as their corresponding claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Filev (U.S. Patent Application Publication No. 2008/0269958); Emotive advisory system and method.
Jung (U.S. Patent Application Publication No. 2009/0157625); Methods and systems for identifying an avatar-linked population cohort.
Cortez (U.S. Patent Application Publication No. 2011/0131041); Systems and methods for synthesis of motion for animation of virtual heads/characters via voice processing in portable devices.
Marsella (U.S. Patent No. 9,721,373); Generating instructions for nonverbal movements of a virtual character.
Amini (U.S. Patent No. 9,812,151); Generating communicative behaviors for anthropomorphic virtual agents based on user's affect.
Frank (U.S. Patent Application Publication No. 2019/0102706); Affective response based recommendations.
Mishra (U.S. Patent Application Publication No. 2019/0172458); Speech analysis for cross-language mental state identification.
Stoyles (U.S. Patent No. 11,120,600); Animated representation of facial expression.
Ishii (U.S. Patent No. 11,404,063); Nonverbal information generation apparatus, nonverbal information generation model learning apparatus, methods, and programs.
Grabli (U.S. Patent No. 11,069,135); On-set facial performance capture and transfer to a three-dimensional computer-generated model.
Loper (U.S. Patent No. 11,049,332); Facial performance capture in an uncontrolled environment.
El Kaliouby (U.S. Patent Application Publication No. 2020/0324072); Robotic control using profiles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613